Case 8:18-cv-01062-VMC-TGW Document 69-1 Filed 11/16/18 Page 1 of 1 PageID 561



                               INDEX of APPENDIX




Number                                          Title



   1                         Preliminary Injunction Hearing transcript



   2              Plaintiff’s Responses to Defendant’s first set of interrogatories



   3                          Deposition of Adam Roberts transcript



   4                                Defendant’s Expert Report



   5                                 Video (filed in hard copy)
